Exhibit 10.1
 
LEASE RENEWAL AND EXTENSION AGREEMENT
701 U.S. 1, INC.
(LEASE TO AmCOMP)
 
THIS Lease Renewal and Extension Agreement is made and entered into effective as
of  March 1, 2008 by and between 701 U.S. 1, Inc., a Florida corporation
(hereinafter called “LESSOR”) whose address for purposes hereof is 701 U.S.
Highway One, Suite 402, North Palm Beach, FL 33408 and AmCOMP Preferred
Insurance Company, a Florida corporation (hereinafter called
“LESSEE”).  LESSEE’s address for purposes hereof is 701 U.S. Highway One, Suite
100, North Palm Beach, FL 33408 or such other address as may be specified in
writing by LESSEE.
 
RECITALS
 
 
A.
LESSOR and LESSEE have previously entered into that certain Standard Office
Building Lease with respect to Suites 200-01, 303, 304, 306, 308 and 400 of the
Building described in the Standard Office Building Lease, a copy of which is
attached hereto as Exhibit A (hereinafter “Lease”).

 
 
B.
LESSOR and LESSEE wish to renew and extend the terms and provisions of the Lease
in accordance with the terms and provisions of this Lease Renewal and Extension
Agreement.

 
NOW THEREFORE, for good and valuable consideration, the receipt, sufficiency and
adequacy of which is hereby conclusively acknowledged by all parties and,
further, in consideration of the renewal and extension of the Lease, the parties
hereby agree as follows:
 
 
1.
The above Recitals are incorporated into the terms and provisions of this Lease
Renewal and Extension Agreement.

 
 
2.
The initial term of the Lease shall be deemed to have been five (5) years and
two (2) months, ending February 29, 2008, with no CPI or tax and insurance
adjustments being made for January or February 2008 (the rental amounts for
January and February 2008 shall be the same as for December 2007).

 
 
3.
The LESSEE shall be deemed to have properly and effectively exercised the option
to renew under paragraph 48 of the Lease, with the term of the five (5) year
renewal period commencing on March 1, 2008 and ending February 28, 2013.  For
2008 and thereafter, the “anniversary date” of the Lease shall be deemed to be
March 1 of each year for purposes of future CPI adjustments pursuant to
paragraph 5(A) of the Lease.  The base year for calculation of “Insurance and
Tax Increases” under paragraph 5(B) of the Lease shall continue to be deemed to
be 2001, i.e., the word “present” as used in 5(B) shall be deemed to mean those
taxes and insurance rates in effect for the base year 2001.

 
 

--------------------------------------------------------------------------------


 
 
4.
For avoidance of doubt, the LESSOR and LESSEE hereby agree that the Base Annual
Rental for the first twelve (12) months of the Lease, as hereby renewed and
extended, and as adjusted for CPI, shall be the sum of $28,148.63 per month
($337,783.56 per year) until the next annual CPI adjustment to be made as of the
next anniversary date in accordance with the terms and provisions of 5(A) of the
Lease.  Moreover, for the further avoidance of doubt, the LESSOR and the LESSEE
hereby agree that as of March 1, 2008, the additional rent payable as a result
of Insurance and Tax Increases pursuant to 5(B) of the Lease shall be the sum of
$4,089.00 per month ($49,068.00 per year) until the next adjustment which is due
under 5(B) of the Lease.  Any further adjustments of such Real Property Tax and
Insurance Premium amounts shall be made in accordance with paragraph 5(B) of the
Lease with 2001 continuing as the base year for any such adjustments.  Any
decrease in Insurance Premiums and Real Property Taxes from the prior year’s
amounts shall result in a proportionate decrease in the additional rent for Real
Property Taxes and/or Insurance Premiums as compared to the prior year.  Sales
tax due to the State of Florida on all rental sums due under the Lease shall
also continue to be due and payable as set forth in the Lease at Paragraph 3.

 
 
5.
Paragraph 48 of the Lease, i.e., “Option to Renew” is hereby amended by stating
that the LESSEE shall have an additional option to extend the Lease for an
additional five (5) year term under the terms and provisions of paragraph 48
provided that the LESSEE shall notify LESSOR in writing of the exercise of such
option to extend on or before six (6) months before the expiration of the term
of the Lease, as extended hereunder, i.e., February 28, 2013.

 
 
6.
LESSEE (as well as LESSEE’s successors and assigns) shall continue to be
authorized to further assign and sublease LESSEE’s rights and obligations under
the Lease subject to LESSOR’s consent to such assignment or sublease, which
consent shall not be unreasonably withheld by LESSOR.  Moreover, LESSOR hereby
acknowledges and agrees that LESSEE’s parent company, AmCOMP Incorporated has
entered into a Merger Agreement whereby AmCOMP Incorporated will be acquired by
Employers Holdings, Inc., or its subsidiary.  The transaction(s) contemplated in
said Merger Agreement shall not be deemed to require LESSOR’s approval or
consent so long as LESSEE, or any parent, subsidiary or affiliated corporation
shall remain as the LESSEE under the Lease.

 
 
7.
All remaining terms and provisions of the Lease not amended herein or
inconsistent herewith are hereby ratified and reaffirmed as remaining in full
force and effect with regard to the five (5) year extension set forth in this
Lease Renewal and Extension Agreement.

 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have signed, and delivered this Renewal
Agreement at Palm Beach County, Florida on the day and year first above written.
 
WITNESSES:
 
LESSEE:
   
AmCOMP PREFERRED INSURANCE COMPANY, A Florida corporation
           

/s/ George E. Harris
 
By:
/s/ Fred Lowe
Print Name: George E. Harris
   
Title: Chairman
           

/s/ Mary T. Baldo
 
Date:
3/18/08
Print Name: Mary T. Baldo
   



 
STATE OF FLORIDA                           )
SS
COUNTY OF PALM BEACH              )
 
The foregoing instrument was acknowledged before me this 18th day of March, 2008
by Fred Lowe as Chairman of AmCOMP PREFERRED INSURANCE COMPANY, a Florida
Corporation, who is personally known to me (or who produced personally known as
identification).
 
/s/ Mary T. Baldo
 
Notary Public, State of Florida at Large
Print Name:
Date Commission Expires:
Commission Number:
SEAL



[NOTARY SEAL]
 
WITNESSES:
 
LESSOR:
   
701 U.S. 1, INC., A Florida corporation
     

/s/ Sandra Puleio
 
By:
/s/ John W. Gary
Print Name: Sandra Puleio
   
Title: President
           

/s/ May I. Tucholski
 
Date:
3/18/08
Print Name: May I. Tucholski
   

 
 
 

--------------------------------------------------------------------------------


 

 
STATE OF FLORIDA                              )
SS
COUNTY OF PALM BEACH                 )
 
The foregoing instrument was acknowledged before me this 18th day of March, 2008
by John W. Gary, III as president of 701 U.S. 1, INC., a Florida Corporation,
who is personally known to me.
 
/s/ Venerina R. Boratko
 
Notary Public, State of Florida at Large
Print Name:
Date Commission Expires:
Commission Number:
SEAL



[NOTARY SEAL]
 

